DETAILED ACTION
Claims 1-13, 21-28 are pending. Claims 1, 8, 9, 21, and 22 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 7, 2021.  As directed by the amendment: claims 1, 8, 9, 21, and 22 have been amended.  Thus, claims 1-13, 21-28 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has not overcome all of the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Response to Arguments
Applicant’s arguments regarding the drawing objection are found persuasive.  The objection of the drawings has been withdrawn, however, an additional drawing objection is made as detailed below.  
Applicant’s arguments regarding “stitching equipment” are not found persuasive.  Applicant’s disclosure leaves out key features as to how this stitching equipment would work.  While the disclosure does state that a “stitching head” can be utilized, that is the extent of the structure described for stitching.  Applicant’s method does not merely require the stitching of two layers together, with which standard stitching equipment 
Applicant’s arguments with respect to claim(s) 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to because the description in the specification of Fig. 18 does not align with the figure.  
Paragraph 0023 recites that the view of Fig. 18 is a top view.  Para. 0059 recites that Fig. 18 depicts a first layer 150 and a second layer 152 and that the holes of 150 have been aligned with the holes of 152.  As depicted, the holes 18 span between the two layers and it appears that only the combination of the two layers would appear to form a hole.  That is, as best understood, have circle notches are formed in each of the layers 150 and 152 and they are aligned to form a hole 18.  This does not align with the disclosure as the notches cannot be considered “holes”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The state of the prior art does not depict something that would be capable of sewing a chain stitch in the configuration as claimed.  While the nature of the invention is a method of forming an item, it does include the use of stitching equipment which is not adequately explained.  The amount of direction provided by the inventor is low.  While the specification does state that a stitching head can be used along with computer-controlled equipment that is essentially the end of disclosure as to how the machine would work.  The only drawing that depicts stitching equipment is Fig. 5 in which a box is utilized to depict stitching equipment.  There is no indication in the specification as to whether the parts represented by boxes are “off the shelf” or must be specially constructed or modified for applicant’s system.  There further are no details in how the parts should be interconnected but rather broad terms of “moving” and “positioning” these various components are utilized, without any description as to how this is occurring.  
Below is a figure of a chain-stitch sewing machine from Sakuma et al. (US 20090007830).  

    PNG
    media_image1.png
    621
    621
    media_image1.png
    Greyscale

Applicant points to paragraph 35 in that a “stitching head” can be utilized to form the stitches through the holes and that “positioners” can be utilized to move the stitching head to form the chain stitching in an out of the holes.
As we can see, there is a presser foot 501, needle 13, throat plate 12, and shuttle hook 200.  While there can be other configurations of a stitching machine, this is a general configuration.  The claim requires that the material is positioned on needles (1 and 21) through holes and that a strand is passed through the holes (1) by stitching equipment.  As can be seen below, if there was a positioning needle running from the throat plate 12 through a hole pointing upwards toward the needle 13 there would be an issue.  The positioning needle would be in contact with the presser foot.  Now if we .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asvadi et al. (US 20100208445).
Regarding claim 22, Asvadi describes a method of forming an item (textile 700), comprising: positioning first (first layer 710) and second layers (second layer 720) of material so that first holes (see annotated Fig. 7) in a first signal path portion of the first layer of material overlap second holes (see annotated Fig. 7) in a second signal path portion of the second layer of material; and stitching the first layer of material to the second layer of material with stitches formed from a conductive strand (yarn 740) of material that passes through the first and second holes so that a first conductive structure (conductive warp yarn 711) in the first layer (710) is coupled to a second conductive structure (conductive warp yarn 721) in the second layer (720) via the conductive strand (740).  

    PNG
    media_image2.png
    659
    1112
    media_image2.png
    Greyscale


Regarding claim 24, the method of Asvadi describes wherein the first layer of material (710) is selected from the group consisting of: a fabric layer (is a fabric layer, textile, also describes as fabric, para. 0032, structure of Fig. 7 described as same as claims 5 and 6, which are described as the same as Fig. 1, which describes this as a fabric), a leather layer, and a polymer layer.
Regarding claim 27, the method of Asvadi describes wherein the stitch (740) has a three-dimensional shape (all stitches have three dimensions).  
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderleeden et al. (US 20140317920). 
Regarding claim 22, describes a method of forming an item, comprising: positioning first (layer 716) and second layers (layer 720) of material so that first holes in a first signal path portion of the first layer of material overlap second holes in a second signal path portion of the second layer of material (see annotated Fig. 7A below); and stitching the first layer of material to the second layer of material with stitches formed from a conductive strand (conductive strand 706, see Fig. 7B) of material that passes through the first and second holes so that a first conductive structure (conductive portion 738) in the first layer (is in the first layer) is coupled to a .  

    PNG
    media_image3.png
    647
    615
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi et al. (US 20100208445) in view of Van Bruggen et al. (US 20080196783).
Regarding claim 25, Asvadi describes the limitations of claim 25, but does not explicitly describe wherein the first layer of material comprises a polymer layer and wherein the first signal path portion comprises a metal trace on the polymer layer.
In related art for forming items, Van Bruggen describes that a similar structure includes wherein the first layer includes a polymer layer and the first signal path portion comprises a metal trace on the polymer layer (polymer layer, polyester, nylon, para. 0040, but conductive layer, which is located on the signal path portion, see Fig. 6, is copper/stainless steel, para. 0040).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material to include a polymer layer so that the textile can maintain the textile look and feel while also promoting the completion of circuits (para. 0009, Van Bruggen).

In related art for forming items, Van Bruggen describes wherein the stitching includes a polymer strand (silver plated polyamide, para. 0040).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the stitching to be as described in Van Bruggen so that the conductive strand could provide the same look and feel as the rest of the textile, while also permitting the completion of the circuit (para. 0009, para. 0040, Van Bruggen). 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderleeden et al. (US 20140317920).
Regarding claim 28, the method of Vanderleeden describes wherein positioning the first and second layers of material comprises: placing the first holes on an alignment component (710, of a plurality of alignment components); and placing the second holes on an alignment component (710 lower, of a plurality of components, also states that the cap can include multiple shorted elements such as shown in Fig. 6c, para. 0069).
The method of Vanderleeden does not explicitly describe that the alignment components are needles.
A needle is defined as “a small, slender, rodlike instrument, usually of polished steel, with a sharp point at one end and an eye or hole for thread at the other, for passing thread through cloth to make stitches in sewing” (see PTO-892).  
Through reading the presently filed specification, the use of a “needle” appears to be merely a design choice.  Paragraph 0035 describes that “fixtures” may be utilized to .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderleeden et al. (US 20140317920) (Fig. 7A-7B embodiment) in view of the Vanderleeden (Figs. 6A-6C embodiment).
Regarding claim 28, the method of Vanderleeden describes wherein positioning the first and second layers of material comprises: placing the first holes on an alignment component (710, of a plurality of alignment components); and placing the second holes on an alignment component (710 lower, of a plurality of components, also states that the cap can include multiple shorted elements such as shown in Fig. 6c, para. 0069).
The method of Vanderleeden does not explicitly describe that the alignment components are needles.
In related art, Vanderleeden depicts a similar embodiment in which the clamping element 620 includes protrusions 630 (needles).  The protrusions 630 can form holes through the substrate or can be inserted through pre-formed holes (para. 0066).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the plugs of the Fig. 7A-7B embodiment of Vanderleeden to have the same pointed configuration as in Figs. 6A-6C of Vanderleeden to permit the plugs to be inserted through both the substrate with or without pre-formed holes.  The examiner submits that the conductive and non-conductive portions would remain from the embodiment of Figs. 7A-7B as would the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732